Alan Alexander Beck
Law Office of Alan Beck
2692 Harcourt Drive
San Diego, CA 92123
(619) 905-9105
Hawaii Bar No. 9145
Alan.alexander.beck@gmail.com

Stephen D. Stamboulieh
Stamboulieh Law, PLLC
P.O. Box 4008
Madison, MS 39130
(601) 852-3440
stephen@sdslaw.us
MS Bar No. 102784
*Admitted Pro Hac Vice

Attorneys for Plaintiffs
ANDREW TETER & JAMES GRELL

              IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF HAWAII

ANDREW TETER and JAMES               ) Civil No. 1:19-cv-00183 ACK-WRP
GRELL                                )
                                     )
              Plaintiffs,            ) PLAINTIFFS’ RESPONSE TO DEFEN-
                                     ) DANTS’ SEPARATE CONCISE
v.                                   ) STATEMENT OF FACTS;
CLARE E. CONNORS, in her             ) CERTIFICATE OF SERVICE
Official Capacity as the Attorney    )
General of the State of Hawaii and AL)
CUMMINGS in his Official Capacity )
as the State Sheriff Division        )
Administrator                        )      TRIAL: June 16, 2020 - 9:00 AM
                                     )      JUDGE: Hon. Alan C. Kay
              Defendants.            )      HEARING: April 28, 2020 - 11 AM
_______________________________)
  PLAINTIFFS’ RESPONSE TO DEFENDANTS’ SEPARATE CONCISE
                   STATEMENT OF FACTS

      In accordance with Rule 56.1 of the Local Rules for the United States District

Court for the District of Hawaii, Plaintiffs Andrew Teter and James Grell submit

their Response to Defendants’ Concise Statement Facts:

                  FACT                                  EVIDENTIARY SUPPORT

    1. Plaintiffs filed their complaint on See ECF 1.
       April 10, 2019.
                                           ADMITTED

    2. Butterfly knives are banned in            See ECF No. 1, paragraph 52.
       Hawaii pursuant to state law.
       See H.R.S. § 134-53.                      ADMITTED

    3. Plaintiffs challenge the                  See ECF 1.
       constitutional validity and
       enforcement of H.R.S. § 134-53.           ADMITTED

    4. Defendants deny that Plaintiffs’          See ECF No. 17, paragraph 17.
       rights under the Second
       Amendment or 42 U.S.C. § 1983             ADMITTED only to the extent Defendants
       are being violated, deny that             deny what they claim to deny.
       Plaintiffs are entitled to                OBJECTION to inclusion in Concise
       preliminary and injunctive relief,        Statement of Fact as these are questions of
       and deny that Plaintiffs are              law and violate LR 56.1(b) as they do not
       entitled to a declaratory ruling          “assert only the material facts that are
       by the court.                             necessary for the court to determine the
                                                 issues presented in the motion.”

    5. Defendants deny that Plaintiffs           See ECF No. 17, paragraph 18.
       are entitled to declaratory relief,
       or that there is a substantial            ADMITTED only to the extent Defendants
       likelihood that Plaintiffs will           deny what they claim to deny.
       suffer irreparable injury in the          OBJECTION to inclusion in Concise
                                                 Statement of Fact as these contain questions
                                             2
       future, and deny all remaining       of law and violate LR 56.1(b) as they do not
       allegations contained therein.       “assert only the material facts that are
                                            necessary for the court to determine the
                                            issues presented in the motion.”
                                            FURTHER OBJECTION that the
                                            statement “deny all remaining allegations
                                            contained therein” does not allow the
                                            Plaintiffs to meaningfully reply to the
                                            Concise Statement of Fact.



      AND NOW, pursuant to LR 56.1(e), Plaintiffs incorporate by reference their

previously filed Separate Concise Statement of Facts in Support of Motion for

Summary Judgment, filed on January 14, 2020 [Docket 34, PageID# 185-188].

Dated: Madison, Mississippi, March 30, 2020.

                         Respectfully submitted,

                               /s/ Alan Beck
                               Alan Alexander Beck

                               /s/ Stephen D. Stamboulieh
                               Stephen D. Stamboulieh
                               Stamboulieh Law, PLLC
                               *Admitted Pro Hac Vice




                                        3
